—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered March 29, 1995, convicting him of burglary in the second degree, upon a jury verdict, and imposing *755sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly determined that the complainant police officer had a reasonable suspicion justifying the pursuit and stop of the defendant, and that there was probable cause to arrest the defendant (see, People v Martinez, 80 NY2d 444, 447; People v Leung, 68 NY2d 734, 736; People v Carrasquillo, 54 NY2d 248, 254; People v De Bour, 40 NY2d 210, 223; People v Cantor, 36 NY2d 106, 112-113). Moreover, the hearing court properly determined that certain statements made by the defendant were spontaneous and were not the result of custodial interrogation (see, People v Huffman, 41 NY2d 29, 33-34).
The defendant’s contentions regarding ineffective assistance of counsel based on a failure to conduct a proper investigation may not be determined on this appeal since they are based on alleged facts dehors the record.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit.
Miller, J. P., O’Brien, Sullivan and Altman, JJ., concur.